Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has affirmed the election without traverse of claims 1-17 in the response filed 03/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 24 recites that the signal comprises both a lower magnitude and a higher magnitude, however the specification states that the signal may be of either a lower magnitude or of a higher magnitude. Therefore, support for a signal comprising both higher and lower magnitudes simultaneously is not supported.
Claims 22-23 inherit the deficiencies of claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear if the expansion valve of claim 3 intends to claim antecedence of that in claim 1 or if a different instance of a valve is claimed.
Regarding claims 21 and 24, “a rotor of the stepper motor” is recited twice and it is unclear if the subsequent recitation claims antecedence to the first.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US20050210899) in view of Lindgren (US20200011197).
Regarding claim 1, Maier teaches a refrigerated display case (¶3), comprising:
a housing defining a temperature controlled space (¶3);
a refrigeration system coupled to the housing and operable to affect a temperature of the temperature controlled space (Figure 1), and comprising:
an actuator (Figure 3);
the actuator is configured to operate a valve (¶33-34); and
the actuator is configured as a stepper motor such that the valve is selectively operated by the stepper motor to a plurality of discrete positions (¶33-34)
a controller (¶50, Figure 3, 132) configured to:
update a stored position of the actuator based on measurement of an electric current provided to the actuator (¶50-51, ¶54); and
send a signal that comprises a current spike to the stepper motor to selectively change a position of the plurality of discrete positions of the actuator (¶34. The motor is a stepper motor that does not utilize power when remaining static, but utilizes power when changing position. Therefore, the current sent to the motor when moving the motor can be considered a spike as compared to the lack of current when the motor is not being moved.)
Maier does not teach retrieving the stored position after a power failure and restarting control based on the stored position of the actuator.
However, Lindgren discloses that during a power failure current valve position can be stored and then be restored when power is reapplied (¶86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to save the position of the actuator upon a power failure, retrieve the stored position after the power failure, and to restart control based on the stored position of the actuator, as taught by Lindgren, in order to provide a quick restart after experiencing a shut down.
Maier does not teach wherein the valve is the expansion valve of the circuit, but discloses that the expansion valve is an electronic expansion valve (¶20).
The difference between the prior art and the claimed invention is therefore the application of the already disclosed control method of Maier to the expansion valve of Maier, which is within the knowledge and skill of one of ordinary skill in the art (at the time of filing) because it amounts to applying a known technique to a known device to yield a predictable result. The known technique is that of valve control via the claimed methodology and stepper motor and the known device is an electronically controlled expansion valve. The predictable result is that more efficient expansion valve control would be obtained via the application of Maier’s valve control method to the expansion valve of Maier because diagnostics and field service costs are improved (¶7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expansion valve of Maier to be controlled as claimed and as taught by Maier, thereby establishing the claimed actuator of claim 1 in order to improve expansion valve diagnostics.
Regarding claim 2, Maier as modified teaches all of the limitations of claim 1, wherein the controller is further configured to
detect, by a sensor, an electrical property of the actuator (¶50-55) and
update, based on the electrical property, the stored position of the actuator (¶50-55).
Regarding claim 3, Maier as modified teaches all of the limitations of claim 1, wherein the refrigeration system further comprises:
a fluid disposed within the refrigeration system, the fluid configured to facilitate thermal energy exchange (Figure 1, a fluid flows through the refrigeration circuit, ¶20);
a compressor configured to increase a pressure of the fluid (Figure 1, 12);
a condenser fluidly coupled to the compressor and configured to reduce a thermal energy of the fluid (Figure 1, “Condenser”);
an expansion valve fluidly coupled to the condenser and configured to decrease the pressure of the fluid (¶20); and
an evaporator fluidly coupled to the expansion valve and the compressor and configured to increase the thermal energy of the fluid (¶20).
Regarding claim 5, Maier as modified teaches all of the limitations of claim 2, wherein the controller further comprises:
an actuator interface configured to selectively interface with the actuator (¶37, 190);
the sensor interface configured to interface with a sensor (¶54, current is sensed); and
a non-volatile memory configured to store a position of the actuator (see rejection of claim 1 above where Maier is modified to store valve positions before shut-down and restore from memory after shut-down, i.e. the memory is non-volatile).
Regarding claim 6, Maier as modified teaches all of the limitations of claim 5, wherein the controller is further configured to:
selectively facilitate the electric current provided to the actuator (¶34);
detect that the electric current is decreasing (¶51);
determine that the actuator is in a first position based on the electric current decreasing (¶51); and
store the first position in the non-volatile memory (¶53, see rejection of claim 1 as well where valve positions are stored in case of shutdown).
Regarding claim 7, Maier as modified teaches all of the limitations of claim 6, wherein the controller is further configured to:
determine that the electric current is increasing (¶54);
detect at least one spike in the electric current (¶54, the exponential increase can be considered a spike);
store the at least one spike in the non-volatile memory (see rejection of claim 1, where sampled valve positions are stored in memory, i.e. the position arrived at from the spike is stored);
determine that the electric current is decreasing to a first threshold (¶54, current dip by 30 percent);
determine, based on the at least one spike, that the actuator is in a second position and store the second position in the non-volatile memory (¶54, the decrease of 30 percent is based on a previous exponential increase, i.e. previous spike, and per the rejection of claim 1 valve positions are stored in the memory).
Regarding claim 8, Maier as modified teaches all of the limitations of claim 7, wherein the controller is further configured to
detect the power failure and retrieve, responsive to the power failure, the first position from the non-volatile memory (see rejection of claims 1 and 5, where a position is stored upon shut down, i.e. responsive to a power failure a first position is stored, and then is retrieved upon restart to place the valve in that position).
Regarding claim 21, Maier as modified teaches all of the limitations of claim 1, wherein
The signal comprises a lower magnitude such that a rotor of the stepper motor does not rotate and maintains positional accuracy (¶34, magnitude of zero during holding) and the signal comprises a higher magnitude such that a rotor of the stepper motor rotates to move a shaft coupled to the expansion valve by a predetermined distance and a predetermined direction (¶34, positive magnitude during movement).
Regarding claim 23, Maier as modified teaches all of the limitations of claim 21, wherein
The predetermined distance comprises a one step (¶53, the motor is moved in steps).
Claims 9, 12-17, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US20050210899), in view of Coutu (US5264770A), further in view of Lindgren (US20200011197).
Regarding claim 9, Maier teaches a method of monitoring valve deflection in a refrigeration system, comprising:
selectively operating an actuator that comprises a stepper motor, the actuator configured to move the expansion valve to a plurality of discrete positions (¶34);
sensing a current spike of the stepper motor (¶54); and
determining a position of the actuator based on the current spike (¶54).
Maier does not specifically mention determining the magnitude of a current spike, where the control method is applied to an expansion valve, and the storing of the position to retrieve the position after a power failure.
However, Coutu discloses that the amount of current applied in a stepper motor is a direct function of the desired position and that current magnitude represents the necessary current to hold or reach a position (col. 1, lines 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the current magnitude of the current spike for determining position because current magnitude is in direct relation to stepper motor position, thereby rendering a simple, effective control process.
Furthermore, Lindgren discloses that during a power failure current valve position can be stored and then be restored when power is reapplied (¶86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to save the position of the actuator upon a power failure, retrieve the stored position after the power failure, and to restart control based on the stored position of the actuator, as taught by Lindgren, in order to provide a quick restart after experiencing a shut down.
Maier also discloses that the expansion valve is an electronic expansion valve (¶20).
The difference between the prior art and the claimed invention is therefore the application of the already disclosed control method of Maier to the expansion valve of Maier, which is within the knowledge and skill of one of ordinary skill in the art (at the time of filing) because it amounts to applying a known technique to a known device to yield a predictable result. The known technique is that of valve control via the claimed methodology and stepper motor and the known device is an electronically controlled expansion valve. The predictable result is that more efficient expansion valve control would be obtained via the application of Maier’s valve control method to the expansion valve of Maier because diagnostics and field service costs are improved (¶7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the expansion valve of Maier to be controlled as claimed and as taught by Maier, thereby establishing the claimed actuator of claim 9 in order to improve expansion valve diagnostics.
Regarding claim 12, Maier as modified teaches all of the limitations of claim 9, further comprising
calibrating the controller based on a configuration of the actuator (¶53).
Regarding claim 13, Maier as modified teaches all of the limitations of claim 9, further comprising:
Detecting at least one electrical property of the actuator (¶54);
Storing the at least one electrical property of the actuator to a non-volatile memory (¶53, also see rejection of claim 9 where position is stored in memory); and
Determining the position of the actuator based on at least the at least one electrical property (¶53-54, also see rejection of claim 9 where position is the determined based on the property).
Regarding claim 14, Maier as modified teaches all of the limitations of claim 13, wherein
The at least one electrical property is an electric current (see rejection of claim 9).
Regarding claim 15, Maier as modified teaches all of the limitations of claim 13, comprising:
Resuming, responsive to the power failure, operation of the actuator based on the position of the actuator.
Regarding claim 16, Maier as modified teaches all of the limitations of claim 13, wherein determining the position of the actuator further comprises
determining that the actuator is in a first position (¶51);
determining at least one electrical event related to the electrical property (¶51);
storing the electrical event to the non-volatile memory (¶53, see rejection of claim 1 as well where valve positions are stored in case of shutdown);
detecting the power failure (see rejection of claim 1);
retrieving, responsive to detecting the power failure, the electrical event from the non-volatile memory (see rejection of claim 1); and
determining, by the controller, a second position of the actuator based on the at least one electrical event (¶51, the first position being the position before the 30 percent drop, the second position being after the 30 percent drop).
Regarding claim 17, Maier as modified teaches all of the limitations of claim 16, wherein
the electrical event is a current spike (¶51).
Regarding claim 22, Maier as modified teaches all of the limitations of claim 21, but does not teach the particulars of claim 22.
However, Coutu recognizes the use of varying current magnitude and relying on the same for holding the valve in position and for moving the valve and that such control allows for micro-stepping (col. 1, lines 1-25).
Therefore, the general conditions of the claim are found within the prior art, in the instant case the general conditions are utilizing current for holding the valve in place and for moving the valve, as opposed to utilizing no power for holding the valve in place and utilizing power to move the valve, as in Maier. It is the general wont of those of ordinary skill in the art to improve and optimize that which is already known in the art and it is not inventive to discover optimal values or ranges for current supply given the lack of evidence that such values are critical. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at 2 amps for a lower magnitude and 5 amps for the relatively higher magnitude via routine experimentation in optimizing the micro-stepping of the valve.
Regarding claim 24, Maier as modified teaches all of the limitations of claim 9, wherein
The signal comprises a lower magnitude such that a rotor of the stepper motor does not rotate and maintains positional accuracy (¶34, magnitude of zero during holding) and the signal comprises a higher magnitude such that a rotor of the stepper motor rotates to move a shaft coupled to the expansion valve by a predetermined distance and a predetermined direction (¶34, positive magnitude during movement).
Regarding claim 25, Maier as modified teaches all of the limitations of claim 24, but does not teach the particulars of claim 25.
However, Coutu recognizes the use of varying current magnitude and relying on the same for holding the valve in position and for moving the valve and that such control allows for micro-stepping (col. 1, lines 1-25).
Therefore, the general conditions of the claim are found within the prior art, in the instant case the general conditions are utilizing current for holding the valve in place and for moving the valve, as opposed to utilizing no power for holding the valve in place and utilizing power to move the valve, as in Maier. It is the general wont of those of ordinary skill in the art to improve and optimize that which is already known in the art and it is not inventive to discover optimal values or ranges for current supply given the lack of evidence that such values are critical. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at 2 amps for a lower magnitude and 5 amps for the relatively higher magnitude via routine experimentation in optimizing the micro-stepping of the valve.

Regarding claim 26, Maier as modified teaches all of the limitations of claim 24, wherein
The predetermined distance comprises a one step (¶53, the motor is moved in steps).
Response to Arguments
Applicant’s remarks filed 03/08/2022 have been fully considered.
Applicant has argued that Lindgren is non-analogous art.
In references to the tests (1) and (2) noted by Applicant, only one of (1) or (2) need be met to have a reference be considered non-analogous art.
Lindgren is in reference to stepper motor control on valves. Applicant’s invention is directed to stepper motor control for valves. Therefore the references can be said to be in the same field of endeavor.
Lindgren is concerned with preserving valve position upon power failure. Applicant’s claimed invention is concerned with this same issue. Therefore, Lindgren is pertinent to the problem solved by the claimed invention and would have commended itself to an inventor’s attention where the inventor is concerned with preserving valve position upon power failure. Applicant states that the problems solved by the claimed invention are “to facilitate efficient operation of the refrigeration system, reduce energy consumption, improve system performance, and diagnose problems within the system”. If this list is not interpreted to include restoring position after a power failure, then Applicant’s own claimed invention of claims 1 and 9 cannot be said to be concerned by the problems faced by the inventors, which for the purposes of patent examination is considered a contradiction. Therefore, the issues solved by claims 1 and 9, namely restoration of position, are considered problems to which the invention is drawn and because Lindgren also addresses this issue, it is analogous art under (2).
Applicant has argued that the Maier-Lindgren combination does not teach all of the features of claims 1 and 9. It is not purported that this combination teaches the features of claim 9, and therefore this argument with respect to claim 9 is moot.
Regarding claim 1, “send a signal that comprises a current spike to the stepper motor to selectively change a position of the plurality of discrete positions of the actuator” is covered by Maier. The motor is a stepper motor that does not utilize power when remaining static, but utilizes power when changing position. Therefore, the current sent to the motor when moving the motor can be considered a spike as compared to the lack of current when the motor is not being moved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763